Citation Nr: 0625680	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for concentration 
problems, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a blood condition, 
to include as due to undiagnosed illness.

4.  Entitlement to service connection for skin rash, to 
include as due to undiagnosed illness.

5.  Entitlement to service connection for right abdominal 
pain, to include as due to undiagnosed illness.

6.  Entitlement to service connection for shortness of 
breath, to include as due to undiagnosed illness.

7.  Entitlement to service connection for numbness and 
tingling of the extremities, to include as due to undiagnosed 
illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO decision that denied 
the benefits sought on appeal.

The veteran requested that he be afforded a Regional Office 
hearing in May 2003.  The veteran was informed in October 
2003 that he was scheduled for a hearing at the RO in 
November 2003.  In October 2003, the veteran withdrew the 
request for a hearing.  

The claims of entitlement to service connection for memory 
loss, concentration problems, a blood condition, skin rash, 
and right abdominal pain are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There are no objective findings or otherwise 
independently verifiable evidence of shortness of breath.  

2.  There are no objective findings or otherwise 
independently verifiable evidence of numbness and tingling of 
the extremities.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by shortness of breath 
was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.317 
(2005).

2.  A chronic disability manifested by numbness and tingling 
of the extremities was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's two-volume VA claims folder, which includes, but is 
not limited to: the service medical records; VA treatment and 
hospitalization records dated from 1993 to 2004; lay 
statements from the veteran's spouse and mother; VA medical 
examination reports dated in 2001 and 2003; private medical 
records from D. Geiger M.D., Bloomington Hospital, 
Bloomington Neurology, P.C., J. Creek, M.D., S. Flynn, M.D., 
Morgan County Memorial Hospital, L. Jordan, D.C., P.C., Mayo 
Clinic, Indiana Internal Medicine, Community Hospitals of 
Indiana, Inc., A. Musat, M.D., J. Ralph, M.D., and M. Hall, 
N.P.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board will focus on the most salient 
and relevant evidence, but the veteran must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain 
or swelling.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  However, as to the 
undiagnosed illness part of the veteran's claims, as 
discussed in more detail below, he is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service- connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multi-symptom 
illness," such as fibromyalgia, chronic fatigue syndrome, and 
irritable bowel syndrome that is defined by a cluster of 
signs or symptoms.

38 C.F.R. § 3.317 was amended in 2003 to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multi-symptom illness" to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that "Chronic multi- symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic multi-
symptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34539-
543 (June 10, 2003).  It was provided, however, in new 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded 
in the future when the Secretary determines that other 
illnesses meet the criteria for a "medically unexplained 
chronic multi-symptom illness."

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Objective indications of 
a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
the VA's Schedule for Rating Disabilities for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi- 
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs and 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed. Reg. 34539-543 (June 10, 2003).  The Secretary of 
Veterans Affairs, under the relevant statutory authorities, 
has determined that there is no basis for establishing a 
presumption of service connection for any illness suffered by 
Gulf War veterans based on exposure to depleted uranium, 
sarin, pyridostigmine bromide, and certain vaccines. See 66 
Fed. Reg. 35,702-10 (July 6, 2001), and 66 Fed. Reg. 58,784-
85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994). The Board has therefore 
given consideration to whether service connection may be 
granted for the veteran's claimed disorders regardless of his 
Persian Gulf service.

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia theater 
of operations from August 1990 to March 1991.  Therefore, he 
had active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

With each of these claims, it must be noted that the veteran 
is not competent to render medical diagnoses or opinions upon 
which the Board may rely.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Therefore, he cannot diagnose any of the claimed 
conditions or opine regarding the etiology of any claimed 
condition.  The same applies to the statements from his 
spouse and mother.

Shortness of Breath

Service medical records are negative for any complaints, 
findings, or treatment for shortness of breath.  A chest x-
ray was noted to be normal in December 1991.  

At the time of his October 27, 2001, VA examination the 
veteran reported shortness of breath.  Physical examination 
revealed that his lungs were clear to auscultation and 
percussion.  The veteran was diagnosed with irregular 
heartbeat, arrhythmia, and undiagnosed illness manifested by 
skin rash, muscle pain, headache, memory impairment, and 
syncope.  

VA outpatient treatment reports and private medical records 
are negative for complaints, findings, or treatment for 
shortness of breath.  

The competent medical evidence does not reveal a diagnosis of 
shortness of breath to account for the veteran's complaints.  
Absent a present diagnosis of a chronic disability manifested 
by shortness of breath, service connection for it cannot be 
granted.  38 C.F.R. § 3.303.  The Board will therefore 
discuss entitlement to service connection for a disability as 
due to undiagnosed illness. 38 C.F.R. § 3.317.

Upon examination of the record, the Board finds that service 
connection under the provisions of 38 C.F.R. § 3.317 cannot 
be granted.  The veteran has actually never sought treatment 
for complaints of shortness of breath, so it would be 
difficult to conclude his complaints are chronic.  There must 
be either objective indicators of a disability, such as 
"signs" evident to a medical examiner or other, non-medical 
indicators capable of independent verification.  There is no 
such evidence here.  No medical examiner has indicated any 
objective findings of shortness of breath.  The VA 
examination showed no objective evidence of breathing 
difficulties. Furthermore, the evidence reflects no 
independently verifiable non-medical indicators consistent 
with shortness of breath.  That is, there is no evidence 
verifying the veteran's complaints that VA could 
independently verify.  Thus, it cannot be said that the 
veteran suffers from any chronic disability manifested by 
shortness of breath, within the meaning of applicable law and 
regulations.

Service connection for chronic disability manifested by 
shortness of breath, therefore, is denied.  38 C.F.R. § 
3.317.

Numbness and Tingling of the Extremities

Service medical records are negative for any reference to 
complaints of or treatment for numbness and tingling of the 
extremities. 

Private medical records from Bloomington Hospital dated in 
September 2000 revealed that the veteran was seen for post-
surgical numbness in his left hand following surgery for a 
laceration in the left axillary area.  

Private medical records from Bloomington Neurology, P.C., 
dated in October 2000 revealed that the veteran underwent an 
electromyography nerve conduction study following a brachial 
plexus injury.  Nerve conductions showed very slight slowing 
of two sensory nerves within the left upper extremity.  The 
examiner said that the study was an essentially normal 
extensive electromyography of the left upper extremity and 
shoulder.  

The veteran had complaints of intermittent numbness and 
tingling in his extremities at the time of his VA examination 
on October 27, 2001.  Nerve conduction studies were 
accomplished at that time.  The examiner concluded that the 
study was normal and said that that there was no nerve 
conduction velocity or electromyography evidence of 
peripheral neuropathy in the bilateral upper and right lower 
extremity tested nerves.  

The competent medical evidence does not reveal a diagnosis or 
findings of numbness and tingling of the extremities to 
account for the veteran's complaints.  Absent a present 
diagnosis of a chronic disability manifested by numbness and 
tingling of the extremities, service connection for it cannot 
be granted.  38 C.F.R. § 3.303.  The Board will therefore 
discuss entitlement to service connection for a disability as 
due to undiagnosed illness.  38 C.F.R. § 3.317.

Upon examination of the record, the Board finds that service 
connection under the provisions of 38 C.F.R. § 3.317 cannot 
be granted.  The veteran sought treatment for complaints of 
numbness of his left hand following surgery for a laceration 
in the left axillary area.  Nerve conduction studies obtained 
in October 2000 showed very slight slowing of two sensory 
nerves within the left upper extremity.  The examiner said 
that the study was an essentially normal extensive 
electromyography of the left upper extremity and shoulder.  
At the time of his October 2001 VA examination, there was no 
nerve conduction velocity or electromyography evidence of 
peripheral neuropathy in the bilateral upper and right lower 
extremity tested nerves.  In order to grant service 
connection there must be either objective indicators of a 
disability, such as "signs" evident to a medical examiner or 
other, non-medical indicators capable of independent 
verification.  There is no such evidence here.  The only 
objective findings of numbness and tingling of the 
extremities was numbness of the veteran's left hand following 
surgery in September 2000.  Nerve conduction studies 
accomplished in October 2000 were essentially normal.  Nerve 
conduction studies obtained in October 2001 were normal.  The 
evidence reflects no independently verifiable non-medical 
indicators consistent with numbness and tingling of the 
extremities. That is, there is no evidence verifying the 
veteran's complaints that VA could independently verify.  
Thus, it cannot be said that the veteran suffers from any 
chronic disability manifested by numbness and tingling of the 
extremities, within the meaning of applicable law and 
regulations.

Service connection for chronic disabilities manifested by 
numbness and tingling of the extremities, therefore, is 
denied. 38 C.F.R. § 3.317.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2005); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, that was done with letters dated April 
4, 2001, April 19, 2001, and January 26, 2004.  While the 
veteran was not told of the criteria used to award disability 
ratings or the criteria for assigning an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), no 
such issue is now before the Board.  Therefore, a remand in 
order to address rating or effective date issues is not 
necessary.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the April 4, 
2001, VCAA letter about the information and evidence that is 
necessary to substantiate the claims for service connection 
in this case.  Specifically, the letter stated that for the 
veteran to establish entitlement to service connected 
compensation benefits, the evidence must demonstrate three 
things:  an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease; a current 
physical or mental disability (medical evidence, including a 
VA examination will show this, otherwise, VA may use 
statements from the veteran or others that show the veteran 
has persistent or recurring symptoms of a disability); and a 
relationship between the veteran's current disability and an 
injury, disease or event in military service.  The veteran 
was informed that under certain circumstances, VA may 
conclude that certain current disabilities were caused by 
service, even if there was no specific evidence proving this 
in the veteran's particular claim.

The April 19, 2001, letter expressly informed the veteran of 
what evidence was needed to substantiate a claim for service 
connection for undiagnosed illness based on his Persian Gulf 
service.  He was advised what medical and non-medical 
evidence he could submit to support his claims.

In addition, the RO informed the veteran in the January 26, 
2004, letter about the information and evidence that VA would 
seek to provide including obtaining any evidence of records 
held by a Federal agency or department.  The letter also 
informed the veteran that VA would make reasonable efforts to 
assist him in obtaining such things as medical records, 
employment records or records from other Federal agencies.

The VCAA notice letter provided to the veteran in 2004 
specifically contained the "fourth element," and told him to 
submit any evidence in his possession.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records, private medical records as well as VA medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
statements of the case which informed them of the laws and 
regulations relevant to the veteran's claims.  The veteran 
was provided VA examinations in 2001 and 2003 as to his 
claims for service connection, which included etiology 
opinions as appropriate.  Further examination is not needed 
since there is no contradictory medical evidence in this 
case.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  The Board can therefore proceed 
to consider the merits of the claims.


ORDER

Entitlement to service connection for shortness of breath, to 
include as due to undiagnosed illness is denied.

Entitlement to service connection for numbness and tingling 
of the extremities, to include as due to undiagnosed illness 
is denied.


REMAND

The veteran asserts that he now has multiple disabilities, to 
include memory loss, concentration problems, a blood 
condition, skin rash, and right abdominal pain as a result of 
exposure to environmental toxins in Southwest Asia for which 
service connection should be granted.

The Board notes in this instance that the veteran has 
received treatment from a number of private physicians over 
the years.  He has also been afforded VA examinations in 
October 2001, November 2003, and December 2003.  He was 
scheduled for a Persian Gulf War registry evaluation in 
December 1993 for which he failed to report.  The Board 
observes that the veteran has been given numerous diagnoses 
throughout the years from the various providers.  However, 
none of them presents a comprehensive picture of the 
complaints, symptoms and findings in the context of the 
criteria for undiagnosed illnesses.  The VA examinations did 
not offer adequate opinions as to whether there was a nexus 
between the disabilities found and the veteran's Persian Gulf 
War experience.  The Board thus finds that the veteran has 
not had an examination for the express purpose of determining 
whether there exists a disability or an undiagnosed illness 
that can be related to service.  It is found that current 
examination reports are inadequate for adjudicatory purposes 
and that further evaluation is required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled 
for a comprehensive examination to 
determine the nature and etiology of 
any disability with respect to his 
claim for service connection for 
disabilities due to an undiagnosed 
illness.  The examiner must be 
provided with the veteran's claims 
file and a copy of this remand for 
review in conjunction with the 
examination.  A detailed medical 
history should be reported.  All 
pertinent symptomatology and 
findings should be reported in 
detail.  All indicated diagnostic 
tests and studies should be 
accomplished.  The examiner should 
review the claims folders.  Based on 
a review of all medical 
documentation and history on file, 
including the service medical 
records, the examiner should provide 
a well-reasoned opinion as to the 
likelihood that the veteran now has 
memory loss, concentration problems, 
a blood condition, skin rash, and 
right abdominal pain as a primary 
diagnosis, or as the result of an 
undiagnosed illness.  If a diagnosed 
illness is found, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not (50 percent probability or more) 
the result of disease or injury 
attributable to active military 
service.

If any disorder is not due to a 
known diagnosis, the examiner should 
so specify and state whether it is 
at least as likely as not due to 
undiagnosed illness.  Each claimed 
disability cited above should 
specifically be addressed.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in 
a legible report.

2.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all 
the requested development has been 
completed in full.  If the 
examination report does not include 
answers to the questions presented 
or fully detailed descriptions of 
pathology, the report must be 
returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2005).

3.  After undertaking any further 
development deemed appropriate, the 
RO should readjudicate the issues 
remaining on appeal.  If any benefit 
sought is not granted, the veteran 
and his representative should be 
provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the claims 
folder should be returned to the 
Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


